Case 2:20-cv-01607-JAK-JPR Document 25-3 Filed 10/05/20 Page 1 of 10 Page ID #:188




                  Exhibit 3
     Case 2:20-cv-01607-JAK-JPR
        Case                     Document
             2:20-cv-01607-JAK-JPR        25-31 Filed
                                    Document    Filed 10/05/20
                                                      02/19/20 Page
                                                               Page 21 of
                                                                       of 10 PageID
                                                                          9 Page  ID#:1
                                                                                     #:189


 1     Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
       MANNING LAW, APC
 2     20062 SW Birch Street, Ste. 200
 3     Newport Beach, CA 92660
       Office: (949) 200-8755
 4     DisabilityRights@manninglawoffice.com
 5

 6     Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11                                             Case No.
       CARMEN JOHN PERRI, an
12                                             Complaint For Damages And
13     individual,                             Injunctive Relief For:

14                      Plaintiff,              1. VIOLATIONS OF THE
15                                                 AMERICANS WITH DISABILITIES
       v.                                          ACT OF 1990, 42 U.S.C. §12181 et
16                                                 seq. as amended by the ADA
17                                                 Amendments Act of 2008 (P.L. 110-
       HYUN OH CHO and SOON HEE
                                                   325).
18     CHO, individually and as trustees of
       the 2005 CHO FAMILY TRUST;
19                                              2. VIOLATIONS OF THE UNRUH
       and DOES 1-10, inclusive,
                                                   CIVIL RIGHTS ACT, CALIFORNIA
20                                                 CIVIL CODE § 51 et seq.
21
                        Defendants.

22

23            Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
24     HYUN OH CHO and SOON HEE CHO, individually and as trustees of the 2005
25     CHO FAMILY TRUST; and Does 1-10 (“Defendants”) and alleges as follows:
26                                            PARTIES
27            1.     Plaintiff’s musculoskeletal and neurological systems are impaired.
28     These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
                                                 1
                                            COMPLAINT
     Case 2:20-cv-01607-JAK-JPR
        Case                     Document
             2:20-cv-01607-JAK-JPR        25-31 Filed
                                    Document    Filed 10/05/20
                                                      02/19/20 Page
                                                               Page 32 of
                                                                       of 10 PageID
                                                                          9 Page  ID#:2
                                                                                     #:190


 1     hands, and legs. He has also developed permanent nerve damage that has caused
 2     increased pain and limits his ability to function and limits his mobility, especially for
 3     any extended period of time. He is substantially limited in performing one or more
 4     major life activities, including but not limited to: walking, standing, ambulating,
 5     and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
 6     Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
 7     limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a
 8     result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for
 9     any significant distance without having to periodically rest, and often relies upon
10     mobility devices to ambulate including a cane, walker, or wheelchair. With such
11     disabilities, Plaintiff qualifies as a member of a protected class under the Americans
12     with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments
13     Act of 2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set
14     forth at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’
15     facility and prior to instituting this action, Plaintiff suffered from a “qualified
16     disability” under the ADA, including those set forth in this paragraph. Plaintiff is
17     also the holder of a Disabled Person Parking Placard.
18            2.    Plaintiff is informed and believes and thereon alleges that Defendant
19     HYUN OH CHO and SOON HEE CHO, individually and as trustees of the 2005
20     CHO FAMILY TRUST, owned the property located at 24811 South Western
21     Avenue, Lomita, California 90717 (“Property”) on or around February 5, 2020.
22            3.    Plaintiff is informed and believes and thereon alleges that Defendant
23     HYUN OH CHO and SOON HEE CHO, individually and as trustees of the 2005
24     CHO FAMILY TRUST, owns the Property currently.
25            4.    Plaintiff does not know the true name of Defendants, its business
26     capacity, its ownership connection to the Subject Property serving O’Reilly Auto
27     Parts (“Business”), or its relative responsibilities in causing the access violations
28     herein complained of. Plaintiff is informed and believes that each of the Defendants
                                                   2
                                              COMPLAINT
     Case 2:20-cv-01607-JAK-JPR
        Case                     Document
             2:20-cv-01607-JAK-JPR        25-31 Filed
                                    Document    Filed 10/05/20
                                                      02/19/20 Page
                                                               Page 43 of
                                                                       of 10 PageID
                                                                          9 Page  ID#:3
                                                                                     #:191


 1     herein, including Does 1 through 10, inclusive, is responsible in some capacity for
 2     the events herein alleged, or is a necessary party for obtaining appropriate relief.
 3     Plaintiff will seek leave to amend when the true names, capacities, connections, and
 4     responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
 5                                 JURISDICTION AND VENUE
 6            5.     This Court has subject matter jurisdiction over this action pursuant
 7     to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 8            6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 9     claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
10     California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
11     federal ADA claims in that they have the same nucleus of operative facts and
12     arising out of the same transactions, they form part of the same case or controversy
13     under Article III of the United States Constitution.
14            7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
15     real property which is the subject of this action is located in this district and because
16     Plaintiff's causes of action arose in this district.
17                                  FACTUAL ALLEGATIONS
18            8.     Plaintiff went to the Business on or about February 5, 2020 for the dual
19     purpose of purchasing windshield wiper fluid and to confirm that this public place of
20     accommodation is accessible to persons with disabilities within the meaning federal
21     and state law.
22            9.     The Business is a facility open to the public, a place of public
23     accommodation, and a business establishment.
24            10.    Parking spaces are one of the facilities, privileges and advantages
25     reserved by Defendants to persons at the property serving the Business.
26            11.    Unfortunately, although parking spaces were one of the facilities
27     reserved for patrons, there were no designated parking spaces available for persons
28     with disabilities that complied with the 2010 Americans with Disabilities Act
                                                    3
                                               COMPLAINT
     Case 2:20-cv-01607-JAK-JPR
        Case                     Document
             2:20-cv-01607-JAK-JPR        25-31 Filed
                                    Document    Filed 10/05/20
                                                      02/19/20 Page
                                                               Page 54 of
                                                                       of 10 PageID
                                                                          9 Page  ID#:4
                                                                                     #:192


 1     Accessibility Guidelines (“ADAAG”) on February 5, 2020.
 2            12.   At that time, instead of having architectural barrier free facilities for
 3     patrons with disabilities, Defendants have: a built up curb ramp that projects from
 4     the sidewalk and into the access aisle (Section 406.5). Furthermore, the curb ramp is
 5     in excess of the maximum grade allowed by ADAAG specifications (Section 406.1);
 6     a soap dispenser that is too high according to ADAAG specifications (Advisory
 7     606.1); and, a towel dispenser that is too high according to ADAAG specifications
 8     (Section 308).
 9            13.   Subject to the reservation of rights to assert further violations of law
10     after a site inspection found infra, Plaintiff asserts there are additional ADA
11     violations which affect him personally.
12            14.   Plaintiff is informed and believes and thereon alleges Defendants had
13     no policy or plan in place to make sure that there was compliant accessible parking
14     reserved for persons with disabilities prior to February 5, 2020.
15            15.   Plaintiff is informed and believes and thereon alleges Defendants have
16     no policy or plan in place to make sure that the designated disabled parking for
17     persons with disabilities comport with the ADAAG.
18            16.   Plaintiff personally encountered these barriers. The presence of these
19     barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
20     conditions at public place of accommodation and invades legally cognizable
21     interests created under the ADA.
22            17.   The conditions identified supra in paragraph 12 are necessarily related
23     to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
24     the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
25     holder of a disabled parking placard; and because the enumerated conditions relate
26     to the use of the accessible parking, relate to the slope and condition of the
27     accessible parking and accessible path to the accessible entrance, relate to the
28     proximity of the accessible parking to the accessible entrance, and relate to the use
                                                   4
                                              COMPLAINT
     Case 2:20-cv-01607-JAK-JPR
        Case                     Document
             2:20-cv-01607-JAK-JPR        25-31 Filed
                                    Document    Filed 10/05/20
                                                      02/19/20 Page
                                                               Page 65 of
                                                                       of 10 PageID
                                                                          9 Page  ID#:5
                                                                                     #:193


 1     of the accessible restroom.
 2            18.      As an individual with a mobility disability who at times relies upon a
 3     wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
 4     accommodations have architectural barriers that impede full accessibility to those
 5     accommodations by individuals with mobility impairments.
 6            19.      Plaintiff is being deterred from patronizing the Business and its
 7     accommodations on particular occasions, but intends to return to the Business for the
 8     dual purpose of availing himself of the goods and services offered to the public and
 9     to ensure that the Business ceases evading its responsibilities under federal and state
10     law.
11            20.      Upon being informed that the public place of accommodation has
12     become fully and equally accessible, he will return within 45 days as a “tester” for
13     the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
14     Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
15            21.      As a result of his difficulty experienced because of the inaccessible
16     condition of the facilities of the Business, Plaintiff was denied full and equal access
17     to the Business and Property.
18            22.      The Defendants have failed to maintain in working and useable
19     conditions those features required to provide ready access to persons with
20     disabilities.
21            23.      The violations identified above are easily removed without much
22     difficulty or expense. They are the types of barriers identified by the Department of
23     Justice as presumably readily achievable to remove and, in fact, these barriers are
24     readily achievable to remove. Moreover, there are numerous alternative
25     accommodations that could be made to provide a greater level of access if complete
26     removal were not achievable.
27            24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
28     alleges, on information and belief, that there are other violations and barriers in the
                                                    5
                                               COMPLAINT
     Case 2:20-cv-01607-JAK-JPR
        Case                     Document
             2:20-cv-01607-JAK-JPR        25-31 Filed
                                    Document    Filed 10/05/20
                                                      02/19/20 Page
                                                               Page 76 of
                                                                       of 10 PageID
                                                                          9 Page  ID#:6
                                                                                     #:194


 1     site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 2     notice regarding the scope of this lawsuit, once he conducts a site inspection.
 3     However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 4     related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 5     (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 6     have all barriers that relate to his disability removed regardless of whether he
 7     personally encountered them).
 8            25.   Without injunctive relief, Plaintiff will continue to be unable to fully
 9     access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
10                                 FIRST CAUSE OF ACTION
11      VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
12        42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
13                                          (P.L. 110-325)
14            26.   Plaintiff re-alleges and incorporates by reference all paragraphs alleged
15     above and each and every other paragraph in this Complaint necessary or helpful to
16     state this cause of action as though fully set forth herein.
17            27.   Under the ADA, it is an act of discrimination to fail to ensure that the
18     privileges, advantages, accommodations, facilities, goods, and services of any place
19     of public accommodation are offered on a full and equal basis by anyone who owns,
20     leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
21     Discrimination is defined, inter alia, as follows:
22                  a.     A failure to make reasonable modifications in policies, practices,
23                         or procedures, when such modifications are necessary to afford
24                         goods, services, facilities, privileges, advantages, or
25                         accommodations to individuals with disabilities, unless the
26                         accommodation would work a fundamental alteration of those
27                         services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
28                  b.     A failure to remove architectural barriers where such removal is
                                                   6
                                              COMPLAINT
     Case 2:20-cv-01607-JAK-JPR
        Case                     Document
             2:20-cv-01607-JAK-JPR        25-31 Filed
                                    Document    Filed 10/05/20
                                                      02/19/20 Page
                                                               Page 87 of
                                                                       of 10 PageID
                                                                          9 Page  ID#:7
                                                                                     #:195


 1                           readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 2                           defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 3                           Appendix "D".
 4                     c.    A failure to make alterations in such a manner that, to the
 5                           maximum extent feasible, the altered portions of the facility are
 6                           readily accessible to and usable by individuals with disabilities,
 7                           including individuals who use wheelchairs, or to ensure that, to
 8                           the maximum extent feasible, the path of travel to the altered area
 9                           and the bathrooms, telephones, and drinking fountains serving
10                           the area, are readily accessible to and usable by individuals with
11                           disabilities. 42 U.S.C. § 12183(a)(2).
12            28.      Any business that provides parking spaces must provide accessible
13     parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
14     shall be at the same level as the parking spaces they serve. Changes in level are not
15     permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
16     all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
17     Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
18     designated disabled parking space is a violation of the law and excess slope angle in
19     the access pathway is a violation of the law.
20            29.      A public accommodation must maintain in operable working condition
21     those features of its facilities and equipment that are required to be readily accessible
22     to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
23            30.      Here, the failure to ensure that accessible facilities were available and
24     ready to be used by Plaintiff is a violation of law.
25            31.      Given its location and options, Plaintiff will continue to desire to
26     patronize the Business but he has been and will continue to be discriminated against
27     due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
28     the barriers.
                                                    7
                                                COMPLAINT
     Case 2:20-cv-01607-JAK-JPR
        Case                     Document
             2:20-cv-01607-JAK-JPR        25-31 Filed
                                    Document    Filed 10/05/20
                                                      02/19/20 Page
                                                               Page 98 of
                                                                       of 10 PageID
                                                                          9 Page  ID#:8
                                                                                     #:196


 1                                SECOND CAUSE OF ACTION
 2         VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 3            32.   Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 4     above and each and every other paragraph in this Complaint necessary or helpful to
 5     state this cause of action as though fully set forth herein.
 6            33.   California Civil Code § 51 et seq. guarantees equal access for people
 7     with disabilities to the accommodations, advantages, facilities, privileges, and
 8     services of all business establishments of any kind whatsoever. Defendants are
 9     systematically violating the UCRA, Civil Code § 51 et seq.
10            34.   Because Defendants violate Plaintiff’s rights under the ADA,
11     Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
12     52(a).) These violations are ongoing.
13            35.   Plaintiff is informed and believes and thereon alleges that Defendants’
14     actions constitute discrimination against Plaintiff on the basis of a disability, in
15     violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
16     previously put on actual or constructive notice that the Business is inaccessible to
17     Plaintiff. Despite this knowledge, Defendants maintain its premises in an
18     inaccessible form, and Defendants have failed to take actions to correct these
19     barriers.
20                                            PRAYER
21      WHEREFORE, Plaintiff prays that this court award damages provide relief as
22     follows:
23            1.    A preliminary and permanent injunction enjoining Defendants from
24     further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
25     Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
26     respect to its operation of the Business and Property; Note: Plaintiff is not invoking
27     section 55, et seq, of the California Civil Code and is not seeking injunctive relief
28     under the Disabled Persons Act (Cal. C.C. §54) at all.
                                                   8
                                              COMPLAINT
     Case
      Case2:20-cv-01607-JAK-JPR
           2:20-cv-01607-JAK-JPR Document
                                  Document25-3  Filed
                                           1 Filed    10/05/20Page
                                                    02/19/20    Page 109of Page
                                                                   9 of    10 Page   ID
                                                                                ID #:9
                                        #:197

 1         2.     An award of actual damages and statutory damages of not less than
 2   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 3         3.     An additional award of $4,000.00 as deterrence damages for each
 4   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 5   LEXIS 150740 (USDC Cal, E.D. 2016);
 6         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 7   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
 8                               DEMAND FOR JURY TRIAL
 9         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
10   raised in this Complaint.
11

12   Dated: February 19, 2020               MANNING LAW, APC
13

14                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
15                                       Attorney for Plaintiff
16

17

18

19
20

21

22

23

24

25

26

27
28
                                               9
                                           COMPLAINT
